Case 8:18-cv-02200-WFJ-AEP Document 9 Filed 07/21/21 Page 1 of 36 PageID 1418




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

GEORGE O. MILES, JR.,

       Petitioner,

-vs-                                                 Case No.    8:18-cv-2200-WFJ-AEP

SECRETARY, DEPARTMENT
OF CORRECTIONS,

      Respondent.
____________________________/

                                        ORDER

       Mr. Miles, a Florida prisoner, initiated this action by filing a petition for a writ

of habeas corpus under 28 U.S.C. § 2254 (Doc. 1). Respondent filed a response

opposing the petition (Doc. 6). Upon consideration, the petition will be denied.

I. BACKGROUND AND PROCEDURAL HISTORY

       Mr. Miles was charged with first-degree murder (Doc. 6-2, Ex. 2). Under a

plea agreement, he pleaded no contest to second-degree murder and was sentenced

to 20 years in prison (Id., Exs. 3-5). Mr. Miles voluntarily dismissed his direct appeal

(Id., Ex. 8).

       Mr. Miles moved for DNA testing in which he contended that testing of blood

from the inside of a vehicle (Suburban) that was at the location where and when the

victim was killed would establish that one of his co-defendants, Tarik Smallhorne,


                                             1
Case 8:18-cv-02200-WFJ-AEP Document 9 Filed 07/21/21 Page 2 of 36 PageID 1419




killed the victim (Id., Ex. 10). The motion was dismissed as facially insufficient (Id.,

Ex. 11). The dismissal was affirmed on appeal (Id., Ex. 18).

         Then Mr. Miles filed a second motion for DNA testing (Doc. 6-5, Ex. 43).

That motion was denied (id., Ex. 45), and the denial was affirmed on appeal (Id., Ex.

48).

         Mr. Miles filed a motion and amended motion under Rule 3.800,

Fla.R.Crim.P., requesting a reduction in his sentence because his co-defendants

received much shorter sentences (Doc. 6-2, Exs. 20, 21). 1 The motion was denied

(Id., Ex. 22).

         Mr. Miles filed a motion and three amended motions under Rule 3.850,

Fla.R.Crim.P., alleging claims of ineffective assistance of defense counsel (Doc. 6-3,

Exs. 23, 24, 29; Doc. 6-4, Ex. 32). The state post-conviction court denied two claims

and ordered an evidentiary hearing on the five remaining claims (Doc. 6-4, Ex. 34).

After the evidentiary hearing (id., Ex. 35), the remaining five claims were denied

(Id., Ex. 36). The denial of the Rule 3.850 motion was affirmed on appeal (Id., Ex.

41).

II. GOVERNING LEGAL PRINCIPLES

         Because Mr. Miles filed his petition after April 24, 1996, this case is governed

by 28 U.S.C. § 2254, as amended by the Antiterrorism and Effective Death Penalty



1   The motion did not indicate the length of the co-defendants’ sentences (Id.).

                                                2
Case 8:18-cv-02200-WFJ-AEP Document 9 Filed 07/21/21 Page 3 of 36 PageID 1420




Act of 1996 (“AEDPA”). Penry v. Johnson, 532 U.S. 782, 792 (2001); Henderson v.

Campbell, 353 F.3d 880, 889-90 (11th Cir. 2003). The AEDPA “establishes a more

deferential standard of review of state habeas judgments,” Fugate v. Head, 261 F.3d

1206, 1215 (11th Cir. 2001), in order to “prevent federal habeas ‘retrials’ and to

ensure that state-court convictions are given effect to the extent possible under law.”

Bell v. Cone, 535 U.S. 685, 693 (2002); see also Woodford v. Visciotti, 537 U.S. 19, 24

(2002) (recognizing that the federal habeas court’s evaluation of state-court rulings is

highly deferential and that state-court decisions must be given the benefit of the

doubt).

A. Standard of Review Under the AEDPA

       Under the AEDPA, habeas relief may not be granted regarding a claim

adjudicated on the merits in state court unless the adjudication of the claim:

       (1) resulted in a decision that was contrary to, or involved an
       unreasonable application of, clearly established Federal law, as
       determined by the Supreme Court of the United States; or

       (2) resulted in a decision that was based on an unreasonable
       determination of the facts in light of the evidence presented in the State
       court proceeding.

28 U.S.C. § 2254(d). The phrase “clearly established Federal law,” encompasses only

the holdings of the United States Supreme Court “as of the time of the relevant state-

court decision.” Williams v. Taylor, 529 U.S. 362, 412 (2000).




                                             3
Case 8:18-cv-02200-WFJ-AEP Document 9 Filed 07/21/21 Page 4 of 36 PageID 1421




      “[S]ection 2254(d)(1) provides two separate bases for reviewing state court

decisions; the ‘contrary to’ and ‘unreasonable application’ clauses articulate

independent considerations a federal court must consider.” Maharaj v. Secretary for

Dep’t. of Corr., 432 F.3d 1292, 1308 (11th Cir. 2005). The meaning of the clauses was

discussed by the Eleventh Circuit Court of Appeals in Parker v. Head, 244 F.3d 831,

835 (11th Cir. 2001):

      Under the “contrary to” clause, a federal court may grant the writ if the
      state court arrives at a conclusion opposite to that reached by [the
      United States Supreme Court] on a question of law or if the state court
      decides a case differently than [the United States Supreme Court] has
      on a set of materially indistinguishable facts. Under the ‘unreasonable
      application’ clause, a federal habeas court may grant the writ if the state
      court identifies the correct governing legal principle from [the United
      States Supreme Court’s] decisions but unreasonably applies that
      principle to the facts of the prisoner’s case.

If the federal court concludes that the state court applied federal law incorrectly,

habeas relief is appropriate only if that application was “objectively unreasonable.”

Id.

      Finally, under § 2254(d)(2), a federal court may grant a writ of habeas corpus

if the state court’s decision “was based on an unreasonable determination of the facts

in light of the evidence presented in the State court proceeding.” A determination of

a factual issue made by a state court, however, shall be presumed correct, and the

habeas petitioner shall have the burden of rebutting the presumption of correctness




                                            4
Case 8:18-cv-02200-WFJ-AEP Document 9 Filed 07/21/21 Page 5 of 36 PageID 1422




by clear and convincing evidence. See Parker, 244 F.3d at 835-36; 28 U.S.C. §

2254(e)(1).

B. Standard for Ineffective Assistance of Counsel

        The United States Supreme Court in Strickland v. Washington, 466 U.S. 668

(1984), established a two-part test for determining whether a convicted person is

entitled to relief on the ground that his counsel rendered ineffective assistance: (1)

whether counsel’s performance was deficient and “fell below an objective standard of

reasonableness”; and (2) whether the deficient performance prejudiced the defense. 2

Id. at 687-88. A court must adhere to a strong presumption that counsel’s conduct

falls within the wide range of reasonable professional assistance. Id. at 689-90.

“Thus, a court deciding an actual ineffectiveness claim must judge the

reasonableness of counsel’s challenged conduct on the facts of the particular case,

viewed as of the time of counsel’s conduct.” Id. at 690; Gates v. Zant, 863 F.2d 1492,

1497 (11th Cir. 1989).

        As observed by the Eleventh Circuit Court of Appeals, the test for ineffective

assistance of counsel:

        has nothing to do with what the best lawyers would have done. Nor is
        the test even what most good lawyers would have done. We ask only

2 In Lockhart v. Fretwell,506 U.S. 364, 372 (1993), the United States Supreme Court clarified
that the prejudice prong of the test does not focus solely on mere outcome determination;
rather, to establish prejudice, a criminal defendant must show that counsel’s deficient
representation rendered the result of the trial fundamentally unfair or unreliable.


                                              5
Case 8:18-cv-02200-WFJ-AEP Document 9 Filed 07/21/21 Page 6 of 36 PageID 1423




       whether some reasonable lawyer at the trial could have acted, in the
       circumstances, as defense counsel acted at trial. Courts also should at
       the start presume effectiveness and should always avoid second
       guessing with the benefit of hindsight. Strickland encourages reviewing
       courts to allow lawyers broad discretion to represent their clients by
       pursuing their own strategy. We are not interested in grading lawyers’
       performances; we are interested in whether the adversarial process at
       trial, in fact, worked adequately.

White v. Singletary, 972 F.2d 1218, 1220-21 (11th Cir. 1992) (citation omitted).

Under those rules and presumptions, “the cases in which habeas petitioners can

properly prevail on the ground of ineffective assistance of counsel are few and far

between.” Rogers v. Zant, 13 F.3d 384, 386 (11th Cir. 1994).

C. Exhaustion of State Remedies and Procedural Default

       Before a district court can grant habeas relief to a state prisoner under § 2254,

the petitioner must exhaust all state court remedies available for challenging his

conviction, either on direct appeal or in a state post-conviction motion. See §

2254(b)(1)(A); O’Sullivan v. Boerckel, 526 U.S. 838, 842 (1999) (“[T]he state prisoner

must give the state courts an opportunity to act on his claims before he presents those

claims to a federal court in a habeas petition.”). A state prisoner “‘must give the state

courts one full opportunity to resolve any constitutional issues by invoking one

complete round of the State’s established appellate review process,’ including review

by the state’s court of last resort, even if review in that court is discretionary.” Pruitt




                                              6
Case 8:18-cv-02200-WFJ-AEP Document 9 Filed 07/21/21 Page 7 of 36 PageID 1424




v. Jones, 348 F.3d 1355, 1358-59 (11th Cir. 2003) (quoting O’Sullivan, 526 U.S. at

845).

        The doctrine of procedural default provides that “[i]f the petitioner has failed

to exhaust state remedies that are no longer available, that failure is a procedural

default which will bar federal habeas relief, unless either the cause and prejudice or

the fundamental miscarriage of justice exception is established.” Smith v. Jones, 256

F.3d 1135, 1138 (11th Cir. 2001). To establish cause for a procedural default, a

petitioner “must demonstrate that some objective factor external to the defense

impeded the effort to raise the claim properly in state court.” Wright v. Hopper, 169 F.

3d 695, 703 (11th Cir. 1999); see also Murray v. Carrier, 477 U.S. 478 (1986). To show

prejudice, a petitioner must demonstrate not only that the errors at his trial created

the possibility of prejudice but that they worked to his actual and substantial

disadvantage and infected the entire trial with error of constitutional dimensions.

United States v. Frady, 456 U.S. 152 (1982). The petitioner must show at least a

reasonable probability of a different outcome. Crawford v. Head, 311 F.3d 1288, 1327-

28 (11th Cir. 2002).

        Alternatively, a petitioner may obtain federal habeas review of a procedurally

defaulted claim if review is necessary to correct a fundamental miscarriage of justice.

Edwards v. Carpenter, 529 U.S. 446, 451 (2000); Carrier, 477 U.S. at 495-96. A

fundamental miscarriage of justice occurs in an extraordinary case where a


                                             7
Case 8:18-cv-02200-WFJ-AEP Document 9 Filed 07/21/21 Page 8 of 36 PageID 1425




constitutional violation has probably resulted in the conviction of someone who is

actually innocent. Schlup v. Delo, 513 U.S. 298, 327 (1995). “‘[A]ctual innocence’

means factual innocence, not mere legal insufficiency.” Bousley v. United States, 523

U.S. 614, 623 (1998). To meet this standard, a petitioner must show a reasonable

likelihood of acquittal absent the constitutional error. Schlup, 513 U.S. at 327.

III. ANALYSIS

Ground One: WHETHER THE STATE COURT'S [sic] UNREASONABLY
APPLIED STRICKLAND v. WASHINGTON, 466 U.S. 668,104 S. CT. 2052, 80
L. ED. 2D 674 (1984); HILL v. LOCKHART, 474 U.S. 52, 106 S. CT. 366, 88 L.
ED. 2D 203 (1985) TO THE PETITIONER'S CLAIM OF INEFFECTIVE
ASSISTANCE OF TRIAL COUNSEL FOR FAILING TO INVESTIGATE THE
PETITIONER'S CASE PRIOR TO ADVISING THE PETITIONER TO ENTER
A PLEA OF NOLO CONTENDERE FOR THE CRIME OF SECOND
DEGREE MURDER WITHOUT A FIREARM FOR A SENTENCE OF
TWENTY YEARS (FDOC) CAUSING THE PLEA TO BE
INVOLUNTARY IN VIOLATION OF BOYKIN v. ALABAMA, 395 U.S.
238,243 n. 5, 89 S. CT. 1709, 1712 n. 5, 23 L. ED. 274, 280 n. 5 (1969);
FINCH v. VAUGHN, 67 F. 3D 909 (11TH CIR.1995).

      Mr. Miles contends that defense counsel was ineffective in failing to either

adequately investigate his case or adequately discuss the results of the investigation

or discovery with him before he accepted the plea agreement. Specifically, Mr. Miles

alleges that counsel rendered deficient performance because he failed to: 1) depose

critical witnesses; 2) investigate and obtain DNA testing of blood discovered in the

Suburban; 3) inform Mr. Miles that witnesses made inconsistent statements; and 4)




                                            8
Case 8:18-cv-02200-WFJ-AEP Document 9 Filed 07/21/21 Page 9 of 36 PageID 1426




investigate the co-defendants’ motives for lying and shifting responsibility for the

crime to Mr. Miles.

      This claim was raised in state court in Ground One of Mr. Miles’ Rule 3.850

motion (Doc. 6-3, Exs. 23, 24, 29). In denying the claim, the state post-conviction

court stated:

             Ground 1 of the Defendant's Motion reads, "The Defendant's
      counsel was ineffective for failing to adequately investigate the case
      prior to advising the Defendant to enter a plea, which rendered the plea
      involuntary and prejudiced the Defendant." Ground 1 of the
      Defendant's Motion is broken down into sub-parts 1A, lB, 1C, and 1D.

             In Ground 1A, the Defendant alleges, "Defense counsel was
      ineffective for failing to depose critical witnesses." The Defendant
      alleges that several material witnesses were subpoenaed but did not
      show up. Counsel did nothing to reschedule the witnesses.

             The Defendant names Homicide Detective David Clark,
      Detective Angela Macke, Fire Marshall Greg Bubb, and Crime Scene
      Technician Brindy Tanner, as people who were served with a subpoena,
      but did not appear for their depositions. Additionally, the Defendant
      argues that Shirley Shakespeare, who he calls an alibi witness, was not
      successfully served with a subpoena, because counsel did nothing to
      accomplish proper service on her. The Defendant notes that she was in
      the custody of Immigration and Custom Enforcement (ICE) authorities
      in Orange County. The Defendant asserts what could have been learned
      from all of these people had the depositions been accomplished. In the
      Court's "Order Granting Evidentiary Hearing And Order Setting Status
      Conference," the Court found that the Defendant has not shown any
      deficiency of counsel in not deposing critical witnesses. The Defendant
      has not explained what information could have been obtained from
      such depositions that was not apparent from the discovery. The Court
      adopts by reference the findings in the "Order Granting Evidentiary
      Hearing And Order Setting Status Conference," filed on March 16,
      2016, wherein the Court found that the Defendant had not shown any
      deficiency of counsel in not deposing critical witnesses.

                                           9
Case 8:18-cv-02200-WFJ-AEP Document 9 Filed 07/21/21 Page 10 of 36 PageID 1427




             In the "Defendant's Second Amended Motion For Post
       Conviction Relief," he added to his Ground that he was not given
       discovery by his counsel prior to entering his plea and was not aware of
       the above facts until he obtained his discovery well after he was
       sentenced. The Defendant asserted, "[i]f the Defendant had been
       provided the discovery materials in the present case, he never would
       have pled nolo contendere, but rather would have proceeded to trial."
       The Defendant also says with regard to his Ground 1A, "[h]ad the
       Defendant learned of any of the above-named evidence, he would not
       have pled but rather would have proceeded to trial in this case. [sic]

              In the Court's "Order Granting Evidentiary Hearing And Order
       Setting Status Conference," the Court found that the Defendant had not
       shown any deficiency in not deposing critical witnesses. The Defendant
       has not explained what information could have been obtained from
       such depositions that was not apparent from the discovery. However,
       the Court found that the Defendant had raised a facially sufficient claim
       with regard to Ground lA that his plea was involuntary because his
       counsel provided ineffective assistance in not providing him with
       discovery related to these critical witnesses prior to entry of his plea.
       This aspect of Ground 1A was presented and argued at the evidentiary
       hearing.

              At the evidentiary hearing, the Defendant testified that he did not
       get a complete copy of his discovery until he entered his plea. He
       asserted that he had gotten a glimpse of the discovery earlier at the
       county jail, but his attorney told him that he had to make a copy of it
       before he could give it to him.

               Mr. Blankner testified at the evidentiary hearing that as he got
       the discovery he would visit the Defendant in jail. He would leave the
       discovery with the Defendant so he could make notes and ask him
       questions. He warned his client about other people in jail reading his
       discovery and becoming a jail house witness. He testified that he would
       come back and get the Discovery after his client had an opportunity to
       go through it. He testified that he discussed the various witnesses and
       their statements with the Defendant, and he thought the Defendant had
       a good knowledge of the witnesses in the case.


                                          10
Case 8:18-cv-02200-WFJ-AEP Document 9 Filed 07/21/21 Page 11 of 36 PageID 1428




              The Court finds that Mr. Blankner's testimony that he shared
       discovery with his client and discussed the witnesses and their
       statements with the Defendant was very credible. The Court does not
       find that the Defendant's claim to be credible that his attorney did not
       provide him with discovery related to these critical witnesses prior to
       entry of his plea. Ground lA of the Defendant's Motion is denied.

              In Ground 1C, the Defendant alleges "Defense counsel was also
       ineffective when he failed to investigate and/or advise the Defendant
       that the State's witnesses had materially inconsistent statements that
       would have provided a trial strategy of fabrication." The Defendant
       alleges that if had known about the inconsistent versions of events given
       by various State witnesses he would not have pled and would have
       proceeded to trial.

               The Defendant asserts that Reginald Luke told police that he
       heard the victim's trunk slam, he looked out the window and saw Noble
       leaning on the victim's vehicle with his hands on the trunk. The
       Defendant claims that Mr. Luke also saw Mr. Deer walking away with
       a gun in his hand. Outside the window, the Defendant also saw the
       Defendant arguing with Petagayle Davis, and saw the Defendant not
       participating with Noble and Deer near the victim's car. Petagayle
       Davis told the police that she saw Deer and Noble put the victim's body
       in the trunk of the car. The Defendant alleges that co-felon Noble
       told police that Mr. Smallhorne and the Defendant loaded the victim's
       body in the car. Mr. Smallhorne told police that the Defendant and Mr.
       Noble loaded the body in the car. On March 11, 2009, Mr. Smallhorne
       testified in Court that he did not see who put the victim's body into the
       trunk.

              In the "Defendant's Second Amended Motion For Post
       Conviction Relief," the Defendant adds that he does not know if
       counsel received and reviewed the discovery containing the
       inconsistencies in the stories of the various witnesses in this case, but in
       any event counsel failed to supply discovery materials to the Defendant
       prior to the plea hearing. The Defendant alleges he was forced to enter a
       nolo contendere plea with [sic] knowing the strength of the State's case
       or the existence of exculpatory evidence from the witnesses who were
       not deposed.


                                           11
Case 8:18-cv-02200-WFJ-AEP Document 9 Filed 07/21/21 Page 12 of 36 PageID 1429




              In the Court's "Order Granting Evidentiary Hearing And Order
       Setting Status Conference," the Court found that the Defendant had not
       shown any deficiency of counsel in failing to investigate the State
       witnesses identified above. The Defendant has not explained what
       information could have been obtained from further investigation of
       these witnesses that was not apparent from the discovery. However, the
       Court found that the Defendant had raised a facially sufficient claim
       with regard to Ground 1C that his plea was involuntary because his
       counsel provided ineffective assistance by not providing him with
       discovery materials related to inconsistent statements and fabrication by
       these witnesses prior to the plea hearing. This aspect of Ground 1C was
       presented and argued at the evidentiary hearing.

               At the evidentiary hearing, the Defendant testified that his
       attorney never discussed the inconsistent statements with him. The
       Defendant alleged that he became aware of the inconsistent statements
       when he went through the Discovery after his plea. Mr. Blankner
       testified at the evidentiary hearing that he went over the Discovery with
       the Defendant and discussed the witnesses and their statements with
       him.

              The Court finds that Mr. Blankner's testimony that he shared
       discovery with his client and discussed the witnesses and their
       statements with the Defendant was very credible. The Court does not
       find that the Defendant's claim to be credible that his attorney did not
       share Discovery with him and go over the inconsistent statements of the
       witnesses with him. Ground 1C of the Defendant's Motion is denied.

               In Ground 1D, the Defendant alleges, "Defense counsel was
       ineffective for failing to investigate into the co-felons' motives for lying
       to shift culpability towards Defendant and off themselves." Mr. Noble
       was in the country illegally and was facing deportation for a previous
       conviction providing him with a motive to fabricate his testimony and
       shift the blame to the Defendant. Ms. Chima McClean told law
       enforcement that the victim owed Mr. Noble a large sum of money for
       unpaid illegal drugs. Co-felon Shakespeare told the police that Mr.
       Noble told the victim that he was going to "f- - k him up" if he did not
       pay his debt. She told police that Mr. Noble and the victim were in an
       intense argument just before the murder occurred, and she heard Noble


                                            12
Case 8:18-cv-02200-WFJ-AEP Document 9 Filed 07/21/21 Page 13 of 36 PageID 1430




       and Deer say they should go ahead and kill the victim on the night the
       victim was murdered.

              The Defendant alleges that Mr. Smallhorne's wife, Athalie
       Smallhorne, was charged with possession of a gun allegedly connected
       to the murder and was facing deportation. The Defendant also claims
       that she had also been threatened by the Department of Child and
       Family Services with removal of her children because of involvement in
       the murder. The Defendant argues that this provided a basis for Mr.
       Smallhorne to cast the blame on the Defendant to save his wife.

              The Defendant alleges that counsel did not investigate to learn of
       the existence of multiple bases to impeach the State witnesses, as
       discussed above. The Defendant asserts that if [sic] had been advised of
       the existence of these bases for impeachment of the State witnesses he
       would not have entered a plea and would have proceeded to trial. The
       Defendant alleges that counsel failed to advise him of the existence of a
       viable defense that the co-felons were shifting the blame to garner favor
       by the State for themselves.

              In the "Defendant's Second Amended Motion For Post
       Conviction Relief," he adds that the Defendant learned information
       about Ms. Smallhorne, (that she was facing deportation and received a
       threat from the Department of Child And Family Services) from
       counsel Blankner while in jail.

               In the "Defendant's Third Amended Motion For Post Conviction
       Relief," the Defendant state's "[t]he Defendant has no way of knowing
       if his trial counsel received and reviewed the discovery documents in
       this case, but does aver that counsel never discussed the discovery
       documentation with him or provided him a copy prior to advising him
       to plead no contest in this case."

              In the Court's "Order Granting Evidentiary Hearing And Order
       Setting Status Conference," the Court found that the Defendant had not
       shown any deficiency by counsel in failing to investigate his co-felons'
       motives for lying to shift culpability towards the Defendant. The
       Defendant has not explained what information could have been
       obtained from such an investigation that was not apparent from the
       discovery. However, the Court did find that the Defendant had raised a

                                          13
Case 8:18-cv-02200-WFJ-AEP Document 9 Filed 07/21/21 Page 14 of 36 PageID 1431




       facially sufficient claim that his plea was not voluntary because he was
       given ineffective assistance of counsel when his attorney did not provide
       him with discovery related to his co-felons' motives for lying to shift
       culpability towards Defendant and off themselves prior to entry of his
       plea. This aspect of Ground 1D was presented and argued at the
       evidentiary hearing.

             At the evidentiary hearing, the Defendant testified that his
       attorney did let him know that Athalie Smallhorne had been threatened
       by DCF. However, he further testified that he did not know other
       information regarding his co-felons [sic] motives for lying until he went
       through the discovery after entering his plea.

              Mr. Blankner testified at the evidentiary hearing that he went
       over the Discovery [sic] with the Defendant and discussed the witnesses
       and their statements with the Defendant. Mr. Blankner testified that
       Tarik Smallhorne was the Defendant's brother-in-law, and he was the
       most damaging witness in Mr. Blankner's opinion. Mr. Smallhorne had
       said that the victim had begged him to help save his life, but he was not
       able to do anything for fear of his own safety. Mr. Smallhorne was a
       well-regarded Chef at a hotel, and Mr. Blankner testified that the
       Defendant indicated to him that he had not had any previous problems
       with Mr. Smallhorne. Mr. Blankner testified that Mr. Smallhorne did
       not seem to be involved in the drug activity, and he discussed how hard
       it would be to impeach Mr. Smallhorne with the Defendant. He told the
       Defendant there was a slim possibility that he could use something with
       regard to Mr. Smallhorne's immigration status. He further testified that
       he also discussed Athalie Smallhorne's immigration status with the
       Defendant.

              The Court finds that Mr. Blankner's testimony that he shared
       discovery with his client and discussed the witnesses and their
       statements with the Defendant was very credible. The Court does not
       find that the Defendant's claim to be credible that his attorney did not
       provide him with discovery related to his co-felons [sic] motives for
       lying to shift culpability towards the Defendant. Ground lD of the
       Defendant's Motion is denied.




                                           14
Case 8:18-cv-02200-WFJ-AEP Document 9 Filed 07/21/21 Page 15 of 36 PageID 1432




 (Doc. 6-4, Ex. 36, docket pp. 296-300). The state appellate court affirmed the state

 post-conviction court’s ruling (Id., Ex. 41).

       Ground 1A: Failure to depose witnesses

       Mr. Miles contends that defense counsel was ineffective in failing to depose

 Detective David Clark, Detective Angela Macke, Fire Marshall Greg Bubb, Crime

 Scene Technician Brindy Tanner, and “alibi witness” Shirley Shakespeare. He

 alleges that Clark would have testified that: 1) no witnesses told police they saw Mr.

 Miles beat the victim; 2) witnesses told the police they saw Noble and Deer put the

 victim’s body in the trunk; 3) there was evidence that a day before the murder, Deer

 threatened to “fu—up” the victim; 4) Mr. Miles’ girlfriend (Petagayle Davis)

 provided an alibi for him for the time the vehicle was burned; 5) the victim owed

 Noble $20,000.00 and was pressured to pay the debt; and 6) the victim had been

 blamed for one of the co-defendants getting shot. He further alleges that: 1) Macke

 and Tanner would have testified that the blood found in the Suburban, the vehicle in

 which the co-defendants drove and rode after the murder, matched neither the victim

 nor Mr. Miles; 2) Bubb would have testified that the fire department’s investigation

 revealed no evidence tying Mr. Miles to the arson of the victim’s vehicle; and 3)

 Shakespeare would have testified that after she saw Noble and Deer put the victim’s

 body into the trunk of the victim’s car, Mr. Miles took her home and, to her

 knowledge, he never left their home that night.


                                            15
Case 8:18-cv-02200-WFJ-AEP Document 9 Filed 07/21/21 Page 16 of 36 PageID 1433




        The state post-conviction court found that the witnesses’ proposed testimony

 was available in the pre-trial discovery. That finding is supported by the record (Doc.

 6-3, Ex. 23, docket pp. 67-69, 152, 156, 162, 170, 175-77, 213-16, 231-32). 3 The state

 post-conviction court also found credible defense counsel’s testimony that he gave

 Mr. Miles the discovery to review and discussed the discovery and the witnesses

 statements with Mr. Miles. 4 The court further found not credible Mr. Miles’

 testimony that defense counsel failed to provide him with the discovery regarding the

 witnesses.5

        The AEDPA “erects a formidable barrier to federal habeas relief for prisoners

 whose claims have been adjudicated in state court.” Daniel v. Comm’r, Ala. Dep’t of

 Corr., 822 F.3d 1248, 1260 (11th Cir. 2016). “[Q]uestions about the credibility and

 demeanor of a witness is a question of fact.” See Consalvo v. Sec’y for Dep’t of Corr., 664

 F.3d 842, 845 (11th Cir. 2011) (citing Freund v. Butterworth, 165 F.3d 839, 862 (11th

 Cir. 1999) (en banc)). Under § 2254(e)(1), “[f]ederal habeas courts generally defer to




 3 Itappears Bubb’s proposed testimony is not in the record. Nevertheless, his proposed
 testimony that no physical evidence tied Mr. Miles to the arson of the victim’s vehicle
 appears inconsequential because Mr. Miles admitted to Detective Clark that he drove the
 victim’s vehicle with the victim’s body in the trunk, was unable to set the vehicle on fire
 because he had no matches, and a co-defendant burned the vehicle (Doc. 6-4, Ex. 35, docket
 pp. 212-13). Additionally, it appears Davis (Mr. Miles’ girlfriend at the time of the murder)
 rather than Shakespeare told the police that after she saw the victim placed in the trunk, Mr.
 Miles took her home (Doc. 6-3, Ex. 23, docket p. 156).
 4 See Doc. 6-4, Ex. 35, docket pp. 264-68.
 5 See Doc. 6-4, Ex. 35, docket p. 203.

                                              16
Case 8:18-cv-02200-WFJ-AEP Document 9 Filed 07/21/21 Page 17 of 36 PageID 1434




 the factual findings of state courts, presuming the facts to be correct unless they are

 rebutted by clear and convincing evidence.” Jones v. Walker, 540 F.3d 1277, 1288 n.5

 (11th Cir. 2008) (en banc). “Determining the credibility of witnesses is the province

 and function of state courts, not a federal court engaging in habeas review. Federal

 habeas courts have ‘no license to redetermine credibility of witnesses whose

 demeanor was observed by the state court, but not by them.’” Consalvo, 664 F.3d at

 845 (quoting Marshall v. Lonberger, 459 U.S. 422, 434 (1983)). The state court’s

 credibility determination is presumed correct. See Rice v. Collins, 546 U.S. 333, 341–

 42 (2006) (“Reasonable minds reviewing the record might disagree about the

 [witness]’s credibility, but on habeas review that does not suffice to supersede the

 trial court's credibility determination.”).

        The state court’s credibility determinations bind this Court. Mr. Miles presents

 no basis for rejecting the state court’s credibility determinations and fails to overcome

 the presumption of correctness by clear and convincing evidence. 28 U.S.C. §

 2254(e)(1). As a result, the Court finds that defense counsel was not deficient in

 failing to depose these witnesses because the information they allegedly would have

 provided was in the discovery, which was provided to and discussed with Mr. Miles

 before he signed the plea agreement.




                                               17
Case 8:18-cv-02200-WFJ-AEP Document 9 Filed 07/21/21 Page 18 of 36 PageID 1435




       Ground 1B: Failure to investigate DNA evidence

       Blood stains were discovered in the Suburban that was at the location of the

 murder and accompanied the victim’s vehicle during the drive from Orange County,

 Florida, to Polk County, Florida, after the murder (Doc. 6-3, Ex. 23, docket pp. 69-

 75). 6 The results of DNA testing revealed that the blood was neither from the victim

 nor Mr. Miles (Id.). Mr. Miles contends he did not discover this information until

 after he entered his plea. He further contends defense counsel was ineffective in

 failing to pursue testing to ascertain whether the DNA from the blood stains matched

 the DNA of any of his co-defendants. He argues that if there was a match, it would

 tend to prove at least one of the co-defendants was involved in beating the victim,

 and the co-defendants falsely testified that Mr. Miles was the only one who beat the

 victim.

           To the extent Mr. Miles contends he did not have the information about the

 DNA results before he entered his plea because defense counsel failed to provide him

 with the discovery, the state post-conviction court found the discovery was provided

 to Mr. Miles before he entered his plea (see above, Ground 1A). To the extent Mr.

 Miles contends defense counsel was ineffective in failing to pursue further DNA




 6A statement to law enforcement indicated that Smallhorne, Noble, and Deer rode in the
 Suburban while Mr. Miles drove the victim’s car (Doc. 6-3, Ex. 23, docket pp. 137-39).

                                            18
Case 8:18-cv-02200-WFJ-AEP Document 9 Filed 07/21/21 Page 19 of 36 PageID 1436




 testing to ascertain whether the DNA from the blood stains matched DNA of one of

 the co-defendants, the state post-conviction court denied the claim as follows:

              In Ground 1B, the Defendant alleges, "counsel was ineffective
       when he failed to investigate DNA evidence discovered in the Chevy
       Suburban reportedly used in the crime prior to requiring the Defendant
       to enter his nolo-contendere plea." The blood evidence found in the
       Suburban was not a match for the Defendant or the victim. The
       Defendant did not learn of the testing results until well after he entered
       his plea and had been sentenced. Defense counsel did not seek testing of
       the blood evidence to see if it matched the other co-felons. Co-felon
       witnesses testified at the bond hearing on March 11, 2009, that the
       Defendant was the only person who beat the victim. The blood
       evidence tends to prove that the co-felons were lying about the
       Defendant being the only person who beat the victim. The Defendant
       further asserts that this raises a question about whether the Defendant
       even participated in the beating.

              The Defendant alleges that the blood found in the Suburban
       where Tarik Smallhorne was sitting is evidence that he was at least
       involved in the beating and was somehow injured. This evidence would
       have given credibility to the Defendant's allegation that Noble and
       Smallhorne fabricated their stories to reduce their own culpability and
       garner leniency in their own cases. The co-felons' testimonies could
       have been impeached and this would have supported a viable trial
       strategy that the other co-felons murdered the victim and conspired
       together to cast the blame on the Defendant.

              The FDLE reports and supplemental resports [sic] attached to the
       Defendant's Motion as Exhibit F showed that the DNA did not match
       the Defendant or the victim. The Defendant's claim that DNA evidence
       would have shown that Tarik Smallhorne or other co-defendants were
       involved in the beating of the victim is mere conjecture. There is no
       evidence of how the blood got in the Suburban or when it was deposited
       in the Suburban.

              Even if the blood was shown to be from Tarik Smallhorne or one
       of the co-defendants, it would not have any impeachment value unless
       the blood was found to be from Tarik Smallhorne or one of the co-

                                           19
Case 8:18-cv-02200-WFJ-AEP Document 9 Filed 07/21/21 Page 20 of 36 PageID 1437




       defendants, and he or they testified to not being in the Suburban. The
       Defendant's Ground 1B is based on speculation, and it is denied.

 (Doc. 6-3, Ex. 28, docket pp. 369-70).

       The state post-conviction court correctly determined that the claim was

 speculative. Mr. Miles presented no evidence that DNA from the blood stain

 matched one of the co-defendant’s DNA. It is equally possible that a DNA test

 would reveal no match with the DNA of the co-defendants because the Suburban

 was a rented vehicle (see Doc. 6-3, Ex. 23, docket p. 69) and there is no indication

 when the stain were made. And, even if the DNA test determined that a co-

 defendant’s DNA was present, it is pure conjecture that the blood came from an

 injury sustained by a co-defendant while beating the victim. Therefore, this claim is

 too speculative to warrant federal habeas relief. See Johnson v. Alabama, 256 F.3d

 1156, 1187 (11th Cir. 2001) (“Johnson offers only speculation that the missing

 witnesses would have been helpful. This kind of speculation is ‘insufficient to carry

 the burden of a habeas corpus petitioner.’”) (quoting Aldrich v. Wainwright, 777 F.2d

 630, 636 (11th Cir. 1985)).

       Ground 1C: Failure to investigate or advise of inconsistent statements

       Mr. Miles contends that defense counsel was ineffective in failing to either

 investigate inconsistent statements from the State’s witnesses or inform Mr. Miles of

 the inconsistent statements. He alleges that after he entered his plea, he reviewed the



                                           20
Case 8:18-cv-02200-WFJ-AEP Document 9 Filed 07/21/21 Page 21 of 36 PageID 1438




 discovery and saw inconsistent statements regarding who placed the victim’s body in

 the trunk of his car. Specifically, he asserts that: 1) Reginald Luke stated that after he

 heard a slam, he looked out a window from inside the house and saw Noble leaning

 on the trunk of the victim’s car, and Deer walking away from the car with a gun in

 his hand; 2) Davis stated she saw Deer and Noble put the victim’s body in the trunk;

 3) Noble stated Mr. Miles and Smallhorne put the victim’s body in the trunk; and 4)

 Smallhorne stated to police that Noble and Mr. Miles put the victim’s body in the

 trunk but later testified in court he did not see who put the victim in the trunk. Mr.

 Miles avers that had he known of these inconsistent statements he would have

 proceeded to trial rather than accept the plea agreement.

         The state post-conviction court found defense counsel’s testimony that he

 provided Mr. Miles with the discovery and discussed the witnesses’ (Smallhorne,

 Luke, Deer, Noble, etc.) statements 7 with Mr. Miles before he accepted the plea

 agreement more credible than Mr. Miles’ testimony that defense counsel never

 discussed the statements with him, and he learned of the statements only after

 reviewing the discovery after entering his plea. 8 Mr. Miles has not shown, by clear

 and convincing evidence, that the state court’s credibility determination was

 unreasonable. He fails to meet his burden of rebutting with clear and convincing



 7 SeeDoc. 6-4, Ex. 35, docket p. 265.
 8 See Doc. 6-4, Ex. 35, docket pp. 203-04.

                                              21
Case 8:18-cv-02200-WFJ-AEP Document 9 Filed 07/21/21 Page 22 of 36 PageID 1439




 evidence the presumption of correctness afforded the state post-conviction court’s

 credibility determination. 28 U.S.C. § 2254(e)(1). Therefore, defense counsel’s

 performance was not deficient because he provided the witnesses’ statements to, and

 discussed those statements with, Mr. Miles before he entered into the plea

 agreement.

       Even had defense counsel failed to provide and discuss the statements, Mr.

 Miles has not demonstrated prejudice. “Where a claim of ineffective assistance

 involves a plea agreement, to show prejudice, the defendant must show ‘a reasonable

 possibility that, but for counsel’s errors, he would not have pleaded guilty and would

 have insisted on going to trial.’ Hill v. Lockhart, 474 U.S. 52, 59, 106 S.Ct. 366, 88

 L.Ed.2d 203 (1985). In so doing, a defendant must demonstrate that ‘a decision to

 reject the plea bargain would have been rational under the circumstances.’ Padilla,

 559 U.S. at 371, 130 S.Ct. 1473.” Gutierrez v. United States, 560 F. App’x 924, 927

 (11th Cir. 2014).

       Rejecting the plea bargain would not have been rational under the

 circumstances in Mr. Miles’ case. Defense counsel was convinced there was a strong

 chance that Mr. Miles would be convicted and sentenced to life (Doc. 6-4, Ex. 35,

 docket p. 260). Although witness testimony varied regarding who put the victim’s

 body in the trunk of his car, all the evidence showed that Mr. Miles was present

 when the body was placed in the trunk, and he admitted to Detective Clark he drove


                                             22
Case 8:18-cv-02200-WFJ-AEP Document 9 Filed 07/21/21 Page 23 of 36 PageID 1440




 the victim’s car from Orange County to Polk County before the car was set on fire

 (Doc. 6-4, Ex. 31, docket p. 74; Ex. 35, docket pp. 212-13). Moreover, Smallhorne

 testified that he witnessed Mr. Miles beating the victim with a rifle (Doc. 6-3, Ex. 23,

 docket p. 106-10). Considering the strong evidence of his guilt, Mr. Miles has not

 shown that but for defense counsel’s alleged errors, there is a reasonable possibility

 he would have rejected the plea agreement (that included a reduced charge of

 second-degree murder and 20 years in prison) and taken the case to trial, risking a life

 sentence. Mr. Miles demonstrates neither deficient performance nor prejudice

 regarding this claim.

       Ground 1D: Failure to investigate co-defendants’ motives

       Mr. Miles alleges that both Noble and Smallhorne had reasons to lie and shift

 the blame for the murder on him. He asserts there was evidence that Noble had a

 motive to kill the victim - - the victim’s girlfriend told police that the victim owed

 Noble a large sum of money for past drug deals. And there was evidence that tended

 to show Noble may have been the perpetrator of the murder - - Shakespeare told law

 enforcement she heard: 1) Noble tell the victim he would “fu- - him up” if he did not

 pay the debt; 2) Noble and Deer say they should just kill the victim; and 3) Noble

 and the victim arguing shortly before the murder. Because Noble was an illegal alien

 with a prior conviction and therefore faced deportation if convicted, he had a strong

 incentive to blame Mr. Miles.


                                             23
Case 8:18-cv-02200-WFJ-AEP Document 9 Filed 07/21/21 Page 24 of 36 PageID 1441




       Smallhorne likewise had a strong reason to shift the blame to Mr. Miles.

 Smallhorne wanted to protect his wife, who was charged with possession of a gun

 connected to the murder. If convicted, she faced deportation and removal of her

 children by the State.

       Mr. Miles contends defense counsel was deficient in failing to investigate,

 discover, and advise Mr. Miles of this information that could have been used to

 impeach the co-defendants. He argues the information would have provided a viable

 defense - - the co-defendants committed the crime and shifted the blame to Mr. Miles

 to hide Nobles’ motive to kill the victim, prevent Noble and Mrs. Smallhorne’s

 deportations, and prevent removal of Mrs. Smallhorne’s children. Mr. Miles opines

 that had he known this defense was available, he would not have accepted the plea

 agreement.

       During the evidentiary hearing, Mr. Miles admitted that he and defense

 counsel discussed Smallhorne’s motivation to protect his wife (Doc. 6-4, Ex. 35,

 docket p. 204). Defense counsel testified that he and Mr. Miles discussed the

 immigration issues concerning Smallhorne and his wife (Id., docket p. 267). And

 Shakespeare and the victim’s girlfriend’s statements were in the police report

 included with the discovery, which the state post-conviction court found was

 provided to Mr. Miles before he accepted the plea agreement (Doc. 6-3, Ex. 23,

 docket pp. 147- 50,162-63).


                                           24
Case 8:18-cv-02200-WFJ-AEP Document 9 Filed 07/21/21 Page 25 of 36 PageID 1442




       Mr. Miles has not shown, by clear and convincing evidence, that the state

 court’s factual determination was unreasonable. Therefore, defense counsel’s

 performance was not deficient because he provided the discovery to Mr. Miles and

 discussed the impeachment evidence with him before Mr. Miles entered into the plea

 agreement.

       Mr. Miles has failed to meet his burden of proving that the state court

 unreasonably applied Strickland or unreasonably determined the facts by rejecting this

 ground. 28 U.S.C. § 2254(d)(1), (d)(2). Accordingly, Ground One warrants no relief.

 Ground Two: WHETHER THE STATE COURT'S UNREASONABLY
 APPLIED STRICKLAND v. WASHINGTON, 466 U.S. 668,104 S. CT. 2052, 80
 L. ED. 2D 674 (1984); HILL v. LOCKHART, 474 U.S. 52, 106 S. CT. 366, 88 L.
 ED. 2D 203 (1985) TO THE PETITIONER'S CLAIM OF INEFFECTIVE
 ASSISTANCE OF TRIAL COUNSEL FOR COERCING MR. MILES TO
 PLEAD NOLO CONTENDERE BY TELLING PETITIONER THAT HE HAD
 NO DEFENSE TO BEAT THE CASE AND HE WOULD GET TWENTY
 YEARS FOR THE REDUCED CHARGE OF SECOND DEGREE MURDER
 WITHOUT A FIREARM AND THAT AFTER HE CHANGED HIS PLEA, AT
 SENTENCING, COUNSEL WOULD FILE A MOTION FOR REDUCTION
 OF SENTENCE AND THE TRIAL COURT WOULD SENTENCING [sic]
 HIM TO THE SAME SENTENCE THAT HIS ALLEGED CODEFENDANT
 RECEIVED. A SENTENCE THAT IS LESS THAN THE TWENTY YEARS,
 CAUSING THE PLEA TO BE INVOLUNTARILY ENTERED IN VIOLATION
 OF BOYKIN v. ALABAMA, 395 U.S. 238, 243 n. 5, 89 S. CT. 1709, 1712 n. 5,
 23 L. ED. 274, 280 n. 5 (1969); FINCH v. VAUGHN, 67 F. 3D 909 (11TH CIR.
 1995).

       Mr. Miles contends he was coerced into pleading no contest by defense

 counsel who told him he had no defense to first-degree murder and assured him that

 if he accepted the plea agreement under which he would plead no contest to second-


                                          25
Case 8:18-cv-02200-WFJ-AEP Document 9 Filed 07/21/21 Page 26 of 36 PageID 1443




 degree murder and receive a 20-year sentence, the trial court would reduce his

 sentence to one comparable to those of his co-defendants’. 9

         This claim was raised in state court in Ground Two of Mr. Miles’ Rule 3.850

 motion (Doc. 6-3, Exs. 23, 24, 29). In denying the claim, the state post-conviction

 court stated:

        Ground 2 of the Defendant's Motion reads, "The Defendant's counsel was
 ineffective for coercing him into pleading nolo contendere which rendered the plea
 involuntary and prejudiced the Defendant." The Defendant alleges, "defense counsel
 told the Defendant that he had no defense, that there was no way to beat the case
 and that he had no other option other than to accept the plea offer of twenty (20)
 years in prison." The Defendant asserts that defense counsel had not even completed
 a competent investigation of the case, witnesses, and forensic evidence to base this
 advice upon. The Defendant alleges, "As noted in the above grounds, the State's case
 against the Defendant was weak and the Defendant had a viable defense, such that
 counsel gave Appellant misadvice that caused him to enter an involuntary plea."

         The Defendant also alleges, "Attorney Blankner also induced the Defendant to
 enter a guilty plea in this case by telling him that he would use the positive
 recommendations from the assistant state attorney and Detective Clark to secure a
 sentence reduction later based upon the substantial leniency provided to the co-felons
 in this case." The Defendant asserts, "[a]bsent this coercing and inducing by counsel,
 the Defendant would not have entered the plea in this case but rather would have
 proceeded to trial. The only reason the Defendant chose to accept the twenty (20)
 year offer was because of counsel's assertions that he had no other options, and if he
 took the plea counsel would obtain a sentence reduction at a later date. However, the
 sentence reduction never occurred."

 9 Mr. Miles testified that he believed that one co-defendant received seven years’ probation,
 another co-defendant lost at trial and was sentenced to three years’ prison and two years’
 probation, the third co-defendant received a 16-month sentence, and the charges were
 dismissed against the fourth co-defendant (Doc. 6-4, Ex. 35, docket p. 200). He identified
 neither the co-defendants nor the information on which he relied for his testimony. The
 Court takes judicial notice of information on the Florida Department of Corrections
 Offender Network, http://www.dc.state.fl.us/offenderSearch, that indicates Sean Noble
 received a sentence of four years’ prison for accessory after the fact, and Christopher Deer
 received a sentence of two years, ten months, fifteen days’ prison for accessory after the fact.

                                               26
Case 8:18-cv-02200-WFJ-AEP Document 9 Filed 07/21/21 Page 27 of 36 PageID 1444




         In the Court's "Order Granting Evidentiary Hearing And Order Setting Status
 Conference," the Court found that the Defendant had not shown that counsel failed
 to complete an adequate investigation of his case. It appears that a significant
 amount of information about the case was available to counsel through discovery.
 However, the Court found that the Defendant had raised a facially sufficient claim to
 the extent he is arguing that his counsel told him he had no defense or other option
 than to accept the plea and advised him that he would secure a sentence reduction
 later. This aspect of Ground 2 was presented and argued at the evidentiary hearing.

        The Defendant testified at the evidentiary hearing that Mr. Blankner promised
 him he could get him a sentence reduction later if he went through with the plea. Mr.
 Miles also testified that he did not tell this to the Court at the time he entered his
 plea. Additionally, Mr. Miles testified that his attorney told him to answer yes to the
 questions asked by the Court or his plea would not go through.

        Mr. Blankner testified at the evidentiary hearing that the Defendant was
 cooperative with him, and this was not the first case that he had represented the
 Defendant. He said that he had represented Mr. Miles on a Trafficking case that was
 dismissed. Mr. Blankner testified that Mr. Miles made the decision to accept the
 plea, and he did not tell him to be untruthful to the Court. He said that Mr. Miles
 was not coerced, and he certainly would have gone to trial if Mr. Miles had not
 decided to accept the plea. He also testified that he never promised Mr. Miles that he
 could get a sentence reduction.

        The Court finds Mr. Blankner' s testimony to be highly credible that the
 Defendant made the decision to accept the plea without coercion and was not told to
 be untruthful to the Court. Additionally, the Court finds Mr. Blankner's testimony
 that he never promised the Defendant a sentence reduction to be highly credible. The
 Court does not find the Defendant's claims to be credible that he was coerced,
 promised a sentence reduction, and told to be untruthful to the Court. Ground 2 of
 the Defendant's Motion is denied.

 (Doc. 6-4, Ex. 36, docket pp. 300-01).

       During the evidentiary hearing on the Rule 3.850 motion, defense counsel

 testified that he was convinced that if Mr. Miles went to trial, he would be convicted

 and receive life in prison (Doc. 6-4, Ex. 35, docket p. 260). He discussed the evidence

                                           27
Case 8:18-cv-02200-WFJ-AEP Document 9 Filed 07/21/21 Page 28 of 36 PageID 1445




 with Mr. Miles and left discovery with Mr. Miles at the jail for Mr. Miles to review

 (Id., docket p. 264). Mr. Miles wanted defense counsel to pursue a plea offer (Id.,

 docket p. 269). And although Mr. Miles was hoping for an offer of 10 to 15 years,

 counsel recommended he accept the State offer of 20 years, considering the evidence

 against him and the likelihood of a conviction and life sentence if he proceeded to

 trial (Id.). The offer was discussed not only with Mr. Miles but with his father and

 family as well (Id.). Mr. Miles decided to accept the offer (Id., docket p. 268).

        Mr. Miles’ decision to accept the offer was not coerced (Id.). If Mr. Miles

 wanted to proceed to trial, counsel would not have hesitated to do so (Id.). Counsel

 is a very experienced criminal lawyer who had over 100 first-degree murder trials

 (Id., docket p. 256). Counsel never told Mr. Miles to be untruthful with the court

 during the change of plea hearing (Id., docket p. 268). And he never promised Mr.

 Miles that if he pleaded no contest, he would receive a sentence reduction (Id.,

 docket p. 270). In fact, he advised Mr. Miles that a sentence reduction would be

 difficult to get because the State would have to agree to it, since there was a plea

 agreement (Id., docket pp. 270-71).

       The state post-conviction court’s determination that defense counsel’s

 testimony was highly credible is entitled to deference by this Court. The state post-

 conviction court’s credibility determination –– the acceptance of defense counsel’s

 testimony over Mr. Miles’ testimony –– is a finding of fact that binds this Court. Mr.


                                            28
Case 8:18-cv-02200-WFJ-AEP Document 9 Filed 07/21/21 Page 29 of 36 PageID 1446




 Miles has failed his burden to overcome the factual finding by clear and convincing

 evidence. 28 U.S.C. § 2254(e). As a result, the Court finds that counsel did not

 coerce Mr. Miles into accepting the State’s plea offer.

       Mr. Miles has failed to meet his burden of proving that the state court

 unreasonably applied Strickland or unreasonably determined the facts by rejecting this

 ground. 28 U.S.C. § 2254(d)(1), (d)(2). Accordingly, Ground Two warrants no relief.

 Ground Three: WHETHER THE STATE COURT'S [sic] UNREASONABLY
 APPLIED STRICKLAND v. WASHINGTON, 466 U.S. 668,104 S. CT. 2052, 80
 L. ED. 2D 674 (1984); HILL v. LOCKHART, 474 U.S. 52, 106 S. CT. 366, 88 L.
 ED. 2D 203 (1985) TO THE PETITIONER'S CLAIM OF [sic] TRIAL
 COUNSEL WAS INEFFECTIVE IN STIPULATING TO A FACTUAL BASIS
 WITHOUT ACTUALLY KNOWING A FACTUAL BASIS EXISTED
 BECAUSE THE PRE-TRIAL INVESTIGATION WAS INADEQUATE AND
 INCOMPLETE WHICH PREJUDICED THE PETITIONER CAUSING THE
 TRIAL COURT TO DENY COUNSEL'S MOTION FOR REDUCTION OF
 SENTENCE FOR A LESSER SENTENCE THAN THAT OF (20) TWENTY
 YEARS FDOC. STATE v. SION, 942 SO.2D 934 (FLA. 3d DCA 2006);
 YOUNG v. STATE, 93 SO 2d 1263 (FLA. 2d DCA 2006).

       Mr. Miles contends that defense counsel was ineffective in stipulating to the

 State’s factual basis because no sufficient factual basis existed. Mr. Miles asserts that

 counsel did not know the State lacked a sufficient factual basis because counsel’s pre-

 trial investigation was inadequate.

       This claim was raised in Ground Three of Mr. Miles’ Rule 3.850 motion (Doc.

 6-3, Exs. 23, 24, 29). In denying the claim, the state post-conviction court stated:

              Ground 3 of the Defendant's Motion reads, "The Defendant's
       Counsel was ineffective for stipulating to a factual basis without
       actually knowing that a factual basis existed which rendered the plea

                                            29
Case 8:18-cv-02200-WFJ-AEP Document 9 Filed 07/21/21 Page 30 of 36 PageID 1447




       involuntary and prejudiced the Defendant." In the "Defendant's Second
       Amended Motion For Postconviction Relief," the Defendant added
       some more argument with respect to this claim. The Defendant alleged,
       "Because jurisdiction is a required element of any factual basis for any
       crime, defense counsel's stipulation to a factual basis of the crime of
       Second Degree Murder, where no evidence existed or is contained in
       the record to establish the crime occurred in Polk County, resulted in
       the Defendant being convicted for an offense that the State could not
       otherwise proved [sic]. Had counsel challenged the factual basis, this
       Court would not have accepted the plea and the Defendant would have
       ultimately proceeded to trial and been acquitted. Absent defense
       counsel's error, the Defendant would not have pled guilty, but would
       have proceeded to trial and been acquitted. Absent trial counsel's error,
       there exists a reasonable probability that the outcome of the proceedings
       would have been different creating the necessity for relief."

               In the "State's Response To The Court's Order To Show Cause,"
       the State argues that the precise place of death cannot be established
       and venue was proper in both Orange and Polk County. The State
       further argued, "Where a court's record contains substantiation of a
       factual basis, including but not limited to "depositions or police
       affidavits," a postconviction court may rely upon those documents to
       deny a motion for postconviction relief alleging lack of a factual basis.
       Farran v. State, 694 So. 2d 877, 878 (Fla. 2d DCA 1997). Here, the
       Court's Record shows that there is ambiguity as to where in the state the
       victim's death took place. Elements of it occurred both in Orange
       County and in Polk County; Defendant was involved in the entire chain
       of events and the testimony of Sean Noble, Tarik Smallhorne, and
       David Clark at the pretrial detention hearing, along with the complaint
       affidavit in the Court's file alleging that a Defendant was accessory after
       the fact to murder, establishes a factual basis for the Defendant to be
       at the least treated as a principal to second degree murder." The State
       notes that trial counsel was aware of the issue. Venue was discussed in a
       Motion hearing on March 11, 2009.

              The Court does not find any basis to conclude that counsel's
       performance fell below an objective standard of reasonableness with
       regard to the Defendant's claims in Ground 3 of his Motion. Ground 3
       of the Defendant's Motion is denied.


                                           30
Case 8:18-cv-02200-WFJ-AEP Document 9 Filed 07/21/21 Page 31 of 36 PageID 1448




 (Doc. 6-4, Ex. 34, docket p. 186).

        Initially, the claim is procedurally barred from review. To obtain appellate

 review of this claim in state court, Mr. Miles was required to raise and address the

 merits of the issue in his Initial Brief. See Rule 9.141(b)(3)(C), Fla.R.App.P. He failed

 to argue the issue in his Initial Brief (Doc. 6-4, Ex. 39). Therefore, he failed to invoke

 Florida’s established appellate review process as to this claim. Consequently, he

 failed to exhaust his state remedies regarding this claim. See Cortes v. Gladish, 216 F.

 App’x 897, 899–900 (11th Cir.2007) (unpublished) (“had Cortes received an

 evidentiary hearing [on issues raised in his 3.850 motion], his failure to address issues

 in his appellate brief would constitute a waiver”); Khianthalat v. Sec’y, Dep’t of Corr.,

 2017 WL 9285601, at *4 (11th Cir. Dec. 20, 2017) (concluding that ineffective

 assistance of trial counsel claims raised in state Rule 3.850 motion but not argued on

 post-conviction appeal were procedurally barred from federal habeas review).

 Any future attempt to exhaust state remedies would be futile under the state’s

 procedural default doctrine, because the Florida rule requiring submission of an

 appellate brief bars Mr. Miles from returning to state court to challenge the denial of

 this claim in a second appeal of the denial of the Rule 3.850 motion. See Rule

 9.141(b)(3)(C), Fla.R.App.P. And any further attempt to raise the claim in another

 Rule 3.850 motion would be subject to dismissal as untimely and successive. See

 Rule 3.850(b), (h), Fla.R.Crim.P.


                                             31
Case 8:18-cv-02200-WFJ-AEP Document 9 Filed 07/21/21 Page 32 of 36 PageID 1449




          His failure to assert this claim on post-conviction appeal results in the default

 of this claim. See Leonard v. Wainwright, 601 F.2d 807, 808 (5th Cir. 1979) (stating

 that exhaustion of a claim raised in a Rule 3.850 motion includes an appeal from the

 denial of the motion). He makes none of the requisite showings to excuse his

 procedural default. The default therefore bars federal habeas review of this claim.

          Even if the claim were not procedurally barred from review, it would fail on

 the merits. During the change of plea hearing, the following exchange occurred:

          THE COURT: Can you give me a factual basis?

      [THE PROSECUTOR]: Your Honor, I'd be happy to. There is a 9 page
 complaint affidavit in the court file. I don't know if –

          THE COURT: Can you stipulate?

        [DEFENSE COUNSEL]: We've taken the deposition of virtually every
 essential witness in this case and so I would advise the Court that through discovery
 we have no questions the State can present a prima facie case that a jury could
 conclude that Mr. Miles was in fact guilty. And the Court has a factual basis to
 accept this plea.

 (Doc. 6-2, Ex. 5, docket p. 32).

          Defense counsel knew from the depositions of essential witnesses, 10 the

 testimony during the pretrial detention hearing (see Doc. 6-3, Ex. 23, docket pp. 79-

 120), and the police complaint affidavit (see Doc. 6-4, Ex. 31, docket pp. 45-53) that

 the State could present a prima facie case that Mr. Miles was guilty of at least



 10 Mr.Miles has presented no evidence refuting defense counsel’s assertion that the essential
 witnesses’ deposition testimony provided the State prima facie evidence of Mr. Miles’ guilt.

                                              32
Case 8:18-cv-02200-WFJ-AEP Document 9 Filed 07/21/21 Page 33 of 36 PageID 1450




 principal to second-degree murder. Defense counsel also knew that jurisdiction was

 appropriate in either Orange County, where the victim was beaten and put in the

 trunk of his car, or Polk County, where the victim’s car was driven and set on fire

 (Id., Ex. 35, docket pp. 262-63). See § 910.03(1), Fla. Stat. (“[C]riminal prosecutions

 shall be tried in the county where the offense was committed; but if the county is not

 known, the accused may be charged in two or more counties conjunctively, and

 before trial the accused may elect the county in which he or she will be tried. By his

 or her election, the accused waives the right to trial in the county in which the crime

 was committed. . . .”). Moreover, defense counsel strategically decided to keep the

 case in Polk County because the State agreed to not seek the death penalty if the case

 remained in Polk County and not moved to Orange County (Id.). The state post-

 conviction court therefore reasonably concluded that defense counsel did not

 perform deficiently in stipulating there was a factual basis for the plea.

       Even if counsel was deficient, Mr. Miles has failed to demonstrate that he

 suffered prejudice. As discussed more fully above, considering the strength of the

 State’s evidence against Mr. Miles, and the benefits of accepting the plea agreement,

 Mr. Miles has not shown that if counsel had not stipulated to a factual basis, there is

 a reasonable possibility he would not have pleaded no contest. See Hill, 474 U.S. 52,

 59.




                                            33
Case 8:18-cv-02200-WFJ-AEP Document 9 Filed 07/21/21 Page 34 of 36 PageID 1451




          Mr. Miles has failed to meet his burden of proving that the state court

 unreasonably applied Strickland or unreasonably determined the facts by rejecting this

 ground. 28 U.S.C. § 2254(d)(1), (d)(2). Accordingly, Ground Three warrants no

 federal habeas relief.

 Ground Four: WHETHER THE STATE COURT'S [sic] UNREASONABLY
 APPLIED STRICKLAND v. WASHINGTON, 466 U.S. 668,104 S. CT. 2052, 80
 L. ED. 2D 674 (1984); HILL v. LOCKHART, 474 U.S. 52, 106 S. CT. 366, 88 L.
 ED. 2D 203 (1985) TO THE PETITIONER'S CLAIM OF INEFFECTIVE
 ASSISTANCE OF TRIAL COUNSEL CUMULATIVE EFFECT OF TRIAL
 COUNSEL'S DEFICIENT PERFORMANCE WHICH PREJUDICED THE
 PETITIONER. JACKSON v. STATE, 575 SO 2d 181 (FLA. 1999); U.S.
 v. FREDERICK, 78 F. 3D 1370 (9TH CIR. 1996); U.S. v. WALLACE, 848 F.
 2D 1464, 1476 (9TH CIR. 1998); VASQUEZ v. HILLER, 474 US 254 (1986).

          Mr. Miles contends that the cumulative effect of the ineffective assistance of

 counsel claims in Ground One through Ground Three prejudiced him because he

 received a sentence greater than the sentence received by his co-defendant who

 actually killed the victim. 11 Because Mr. Miles’ individual claims do not have merit,

 the claim of cumulative error is meritless. Morris v. Sec’y, Dep’t Corrs., 677 F.3d 1117,

 1132 (11th Cir. 2012). Ground Four therefore warrants no relief.

 Mr. Miles’ plea was voluntary and knowing

          In his petition, Mr. Miles asserts that his plea was not knowing and voluntary

 because of ineffective assistance of counsel. To demonstrate constitutionally deficient

 performance, Mr. Miles must “show his plea was not voluntary because he received


 11 Mr.   Miles does not identify which co-defendant killed the victim.

                                                34
Case 8:18-cv-02200-WFJ-AEP Document 9 Filed 07/21/21 Page 35 of 36 PageID 1452




 advice from counsel that was not within the range of competence demanded of

 attorneys in criminal cases.” Scott v. United States, 325 F. App’x 822, 824 (11th Cir.

 2009) (citing Hill, 474 U.S. at 58).

        Mr. Miles has failed to show defense counsel’s ineffectiveness undermined the

 knowing and voluntary nature of his plea. The plea was voluntary because he

 affirmatively understood the nature of the charges, the consequences of pleading

 guilty, and, most important, no one promised or coerced him to accept the plea

 agreement (See Doc. 6-2, Ex. 5, docket pp. 29-32).

        The plea was also intelligent and knowing. Before accepting the plea

 agreement, Mr. Miles was provided with the discovery, and defense counsel

 discussed the evidence and witnesses with him (Doc. 6-4, Ex. 35, docket pp. 261-68).

 Mr. Miles wanted defense counsel to discuss a plea with the State (Id., docket p.

 269). The State’s plea agreement was discussed with Mr. Miles and his family, and

 defense counsel recommended Mr. Miles accept the offer because there was strong

 evidence of his guilt, and he was facing a life sentence if he proceeded to trial and

 lost (Id., docket pp. 268-70). Defense counsel would have proceeded to trial had Mr.

 Miles elected to do so (Id., docket p. 268). However, Mr. Miles made the decision to

 accept the plea agreement (Id.).




                                            35
Case 8:18-cv-02200-WFJ-AEP Document 9 Filed 07/21/21 Page 36 of 36 PageID 1453




         Defense counsel’s performance did not affect the outcome of the plea process,

 and Mr. Miles has not shown a reasonable probability that, but for counsel’s alleged

 errors, he would have entered a different plea and insisted on going to trial.

         It is therefore ORDERED that:

         1. The Petition for Writ of Habeas Corpus (Doc. 1) is DENIED.

         2. The Clerk of the Court shall enter judgment accordingly and close this

 case.

         3. This Court should grant an application for a Certificate of Appealability

 only if Mr. Miles makes “a substantial showing of the denial of a constitutional

 right.” 28 U.S.C. § 2253(c)(2). He cannot make this showing. 12 Accordingly, a

 Certificate of Appealability is DENIED in this case. And because Mr. Miles is not

 entitled to a Certificate of Appealability, he may not proceed on appeal in forma

 pauperis.

         ORDERED in Tampa, Florida on July 21, 2021.




 SA: sfc
 Copies to: George O. Miles, pro se and Counsel of Record


 12 Under  Rule 11 of the Rules Governing Section 2254 Cases in the United States District
 Courts, “[t]he district court must issue or deny a certificate of appealability when it enters a
 final order adverse to the applicant. . . .”

                                                36
